                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-MC-19-MOC-DSC


 COMPOSITE RESOURCES INC.,                      )
                                                )
                  Petitioner,                   )
                                                )                       ORDER
 v.                                             )
                                                )
 COMBAT MEDICAL SYSTEMS LLC                     )
 AND ALPHAPOINTE,                               )
                                                )
                Respondents,                    )
                                                )
 v.                                             )
                                                )
 NORTH AMERICAN RESCUE                          )
 PRODUCTS LLC,                                  )
                                                )
                 Respondent.                    )
                                                )



       THIS MATTER is before the Court on non-party “North American Rescue Products

LLC’s Motion to Quash Subpoena …” (document #1) and the parties’ briefs and exhibits.

       This Motion seeks to quash a third-party Subpoena that was served by Defendants in the

underlying patent infringement action. See Composite Resources, Inc. v. Combat Medical

Systems, LLC and Alphapointe, NCWD File No. 3:17-cv-00072-MOC-DSC. The Court is well

acquainted with the ongoing discovery disputes which the parties have been unable to resolve

absent Court intervention. Most recently, this Court conducted a telephonic discovery conference

addressing Plaintiff’s objection to producing certain documents. See docket entry dated February

1, 2019 (ordering Plaintiff to make production within fourteen days).
       On December 18, 2018, Defendants served their Subpoena directing North American

Rescue Products, LLC (“NAR”) to appear for a Rule 30(b)(6) deposition and produce documents

by January 10, 2019. NAR filed this Motion to Quash.

       The Court has carefully considered the parties’ arguments, the authorities, and the record.

Pursuant to Fed. R. Civ. P. 45(d)(3)(A), the court for the district where compliance is required

must quash or modify a subpoena that:

              (iii) requires disclosure of privileged or other protected matter, if no
       exception or waiver applies; or
              (iv) subjects a person to an undue burden.

        Subsections (B) and (C) provide:

               (B) To protect a person subject to or affected by a subpoena, the court for
       the district where compliance is required may, on motion, quash or modify the
       subpoena if it requires:
                 (i) disclosing a trade secret or other confidential research, development, or
       commercial information; or
                 (ii) disclosing an unretained expert's opinion or information that does not
       describe specific occurrences in dispute and results from the expert's study that was
       not requested by a party.
                (C) Specifying Conditions as an Alternative. In the circumstances
       described in Rule 45(d)(3)(B), the court may, instead of quashing or modifying a
       subpoena, order appearance or production under specified conditions if the serving
       party:
                (i) shows a substantial need for the testimony or material that cannot be
       otherwise met without undue hardship; and
                (ii) ensures that the subpoenaed person will be reasonably compensated.

       Whether a subpoena subjects a witness to undue burden within the meaning of Rule
       45(d)(3)(A)(iv) usually raises a question of the reasonableness of the subpoena.
       The determination of a subpoena’s reasonableness requires a court to balance the
       interests served by demanding compliance with the subpoena against the interests
       furthered by quashing it; this process of weighing a subpoena’s benefits and
       burdens calls upon the trial court to consider whether the information is necessary
       and whether it is available from any other source. It obviously is a highly case
       specific inquiry and entails an exercise of judicial discretion.

       9A Charles Alan Wright et al, Fed. Prac. & Proc. Civ. § 2463.1 (3d ed 2005) (footnotes

omitted). “A subpoena is ‘overbroad’ if it does not limit the documents requested to subject matter
relevant to the claims or defenses.” Innovative Therapies, Inc. v. Meents, 302 F.R.D. 364 (D. Md.

2014).

         Confidential commercial information is expressly protected by Rule 45. “Examples of

confidential commercial information entitled to protection under Rules 26(c)(1)(G)              and

45(d)(3)(B)(i) include customer lists and revenue information, Nutratech, Inc., v. Syntech Intern.,

Inc., 242 F.R.D. 552, 555 (N.D.Cal.2007); product design and development and marketing

strategy, Culinary Foods, Inc. v. Raychem Corp., 151 F.R.D. 297, 305 (D.Ill.1994); labor costs,

Miles v. Boeing, 154 F.R.D. 112, 114 (E.D.Pa.1994); and commercial financial information,

Vollert v. Summa Corp., 389 F.Supp. 1348, 1352 (D.Hawai'i 1975). Moreover, ‘[p]ricing and

marketing information are widely held to be confidential business information that may be subject

to a protective order.’ Uniroyal Chem. Co. Inc. v. Syngenta Crop Prot., 224 F.R.D. 53, 57 (D.Conn.

2004).

         The Court concludes that this Subpoena should be quashed. Nearly all of the information

that Defendants seek is confidential commercial information. Defendants have not explained what

efforts they made to obtain this information from Plaintiff or other sources, that is, in a manner

less intrusive than issuing a subpoena for confidential information from a non-party. Defendants

attempt to meet the substantial need/undue hardship standard in Rule 45 (d)(3)(C)(i) by arguing

that NAR has engaged in misconduct as a distributor of Plaintiff’s product. Evidently Defendants

have concluded that this misconduct is not actionable in this lawsuit. Likewise, it does not support

an order compelling discovery of confidential information from a non-party. Defendants also argue

they need discovery from NAR to evaluate the testimony of other witnesses. Potential

impeachment of witnesses is an insufficient basis for Rule 45(d)(3)(C)(i) discovery here.
       For those and the other reasons stated in NAR’s briefs, its “Motion to Quash Subpoena …”

(document #1) is granted. The December 18, 2019 Subpoena issued to North American Rescue

Products, LLC is quashed.

       The Clerk is directed to send copies of this Order to counsel of record and to the Honorable

Max O. Cogburn, Jr.


       SO ORDERED.



                                 Signed: February 7, 2019
